UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7459



LAKEITH BYRON BROWN,

                                              Plaintiff - Appellant,

          versus


ALTON BASKERVILLE; G. WASHINGTON; E. BARKS-
DALE; T. RAY; S. HILL; A. JOHNSON; E. GRAHAM;
L. CEI; S. MCNAMARA; R. BARLOW; T. NEUMAYER;
S. V. PREUTTE; R. HILDEBRAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-10)


Submitted:   November 8, 2001            Decided:   November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lakeith Byorn Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lakeith Byron Brown appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Brown v. Baskerville, No. CA-01-10 (E.D. Va. June 28, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2